PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/275,056
Filing Date: 23 Sep 2016
Appellant(s): Johnson et al.



__________________
Attorney Molly S. Lawson (Reg. No. 58,890)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/2021.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-6, 8-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2009/0132329 A1) in view of Lamons et al. (US 2016/0098687) and in further view of Elzinga et al. (US 2003/0065544 A1)
Claims 3, 4, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2009/0132329 A1) in view of Lamons et al. (US 2016/0098687 A1), in further view of Elzinga et al. (US 2003/006544 A1) and in further view of Cooper (US 2013/0290056 A1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2009/0132329 A1) in view of Lamons et al. (US 2016/0098687 A1), in further view of Elzinga et al. (US 2003/006544 A1) and in further view of Capek et. Al (US 2003/0204474 A1).

(3) New Grounds of Rejection

There are no new grounds of rejection.

Withdrawn Rejections

There are no withdrawn rejections.

Response to Argument
Section B (pgs. 8-15)
The Appellant argues that independent claims 1 and 16 are Novel and Non-Obvious over Lam, Lamons, and Elzinga. In summary, the Appellant argues that the Elzinga reference does not teach the following portion of claims 1 and 16.

 “in response to a user request or according to a predetermined period, increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling a meeting scheduled for the one of the plurality of users.”  

Examiner’s Citation from Final Office Action (pgs. 7-9)

Lam nor Lamons explicitly teach in response to a user request or according to a predetermined period, increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling a Response to Office action dated 2/11/19meeting scheduled for the one of the plurality of users.
However, Elzinga teaches in response to a user request or according to a predetermined period, increasing an amount of contiguous whitespace within calendar information associated with one of the plurality of users by automatically re-scheduling an existing Response to Office action dated 2/11/19meeting scheduled for adherence to delays (i.e. whitespace), etc. [0010].  A delay (i.e. whitespace) is either a specific or a range of time to wait before continuing with the next activity [0031]. When a delay (i.e. whitespace) is specified between events, that delay should be honored as closely as possible. If a specified delay is not exactly kept, then the percent that it was missed becomes the base for the penalty. The system as shown in Fig. 1 step 110, evaluates delays allowed by given events for optimizing the schedule [0046]. Elzinga teaches optimizing a schedule that is filled with a plurality of events (i.e. an existing schedule) in which the framework defining means can perform event swapping (i.e. rescheduling) to improve the optimization value [0009].  Fig. 1 illustrates initially filling events in a schedule (steps 100-106), evaluating scheduling criteria (e.g. delays) (steps 108-120), preparing a schedule (step 122), and then improve/optimize schedule with event swapping (i.e. rescheduling) (step 124).  The system may repeat step 122 (i.e. prepare another schedule) after performing step 124 (i.e. event swaps/rescheduling) [0057]. In other words, if a specified delay criteria (i.e. whitespace) is not adhered to (i.e. lower than requested), then the system optimizes the schedule to meet the specified delay (i.e. increase). The system performs event swaps (i.e. rescheduling of events) to improve/optimize a schedule as shown in Fig. 1 step 124 and paragraphs [0009], [0057], and [0061]. Therefore, insufficient delays (i.e. whitespace) in a schedule as evaluated in Fig. 1 step 110 and referenced in paragraph [0046] is optimized (i.e. increased) through event swapping (i.e. rescheduling of events).)
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Lam in view of Lamons to include optimized scheduling (i.e. event swapping) to increase delays between events (i.e. whitespace) as taught by Elzinga in order maximize education or work productivity (Elzinga e.g. [0020]).

     The Appellant argues that Elzinga fails to disclose the above limitation, specifically, Elzinga makes no mention of re-scheduling an existing meeting scheduled for a user and makes no mention of increasing contiguous white space within a user’s calendar (pages 10-12).
Examiner’s Answer:  The Examiner respectfully disagrees.  Elzinga teaches re-scheduling an existing meeting scheduled for a user and increasing white space within a user’s calendar. In the above response from the final office action, the Examiner maps Elzinga’s “event swapping” to re-scheduling of events and Elzinga’s “delays” to white space. Elzinga teaches optimizing a schedule that is filled with a plurality of events (i.e. an existing schedule) in which the framework defining means can perform event swapping (i.e. re-scheduling) to improve the optimization value [0009]. Fig. 3 is an example of a filled schedule that includes events such as classes, labs, tasks, etc. A scheduled class or lab can be considered “a meeting” between students and an instructor that is held on a particular day, time, and location. Event swapping is a form or rescheduling because events are moved/repositioned from their originally scheduled time and/or date to another time and/or date.  
  Elzinga also defines a “delay” as either a specific or a range of time to wait before continuing with the next activity in paragraph [0031]. In other words, a delay is a period of time when no events are scheduled. This is similar to how the Appellant defines “white space” as “available time” in paragraph [0027] of the specification. Elzinga teaches an automated scheduling system that evaluates specific criteria such as specified delays (i.e. white space) between events in determining a “best solution” (i.e. optimized) schedule using iterative evaluations ([0002], [0010], [0046], and Fig. 1 step 110). Insufficient delays (i.e. white space) in a schedule as evaluated in Fig. 1 step 110 is optimized (i.e. increased white space) through event swapping (i.e. rescheduling of events). Event swapping can increase whitespace within a calendar, for example, when a 1 hour event that is scheduled on Monday at 4pm is swapped The claim limitation does not specify how much of an increase in whitespace occurs or where within the calendar the increase in whitespace occurs. Therefore, Elzinga teaches evaluating delay criteria (i.e. white space) within a filled schedule (i.e. existing schedule) and performing event swapping (i.e. re-scheduling) to improve/optimize (i.e. increase white space) delays in one’s calendar schedule. 

   	The Appellant argues that Elzinga does not teach or suggest re-scheduling an existing meeting scheduled for a user to increase contiguous whitespace (pg. 12).
Examiner’s Answer:  The Examiner respectfully disagrees. Elzinga teaches re-scheduling an existing meeting scheduled for a user (i.e. event swapping) to increase contiguous whitespace (i.e. delays). Elzinga teaches scheduling a plurality of events within a framework. Elzinga’s Fig. 3 is an example of a filled schedule (i.e. existing) that include events such as classes and labs. A scheduled class or lab can be considered “a meeting” between students and an instructor that is held on a particular day, time, and location. In general terms, a meeting is defined as an assembly of people for discussion or entertainment or a coming together of two or more people, by chance or arrangement. These classes and/or labs can be rescheduled via event swapping based on student and/or instructor availability. The claim limitation does not specify a particular type of meeting that would exclude a class or lab. 
The existing schedule in Fig. 3 can be optimized/improved based on certain criteria (e.g. adherence to delays) through event swapping (i.e. rescheduling) via Fig. 1 process. Insufficient delays (i.e. white space) in a schedule as evaluated in Fig. 1 step 110 and referenced in paragraph [0046] is optimized (i.e. increased white space) through event swapping (i.e. rescheduling of events). In other words, if a specified delay criteria (i.e. whitespace) is not met (i.e. lower than requested), then the system optimizes the schedule to meet the specified delay (i.e. increased).  Therefore, Elzinga teaches re-scheduling (i.e. event swapping) an existing meeting (i.e. classes/labs) scheduled for a user (e.g. student and instructor) to increase contiguous whitespace (i.e. adherence to delays).

 	The Appellant argues that Elzinga teaches away from attempting to increase or even create contiguous whitespace within the schedule. The “delay” only controls an amount of time between two specified activities without controlling whether other activities occur between the two event (i.e. occur within the requested delay). Thus specifying a specific “delay” between two events as disclosed by Elzinga does not impact contiguous whitespace in a generated schedule (pgs. 13-14).
Examiner’s Answer:  The Examiner respectfully disagrees. Elzinga’s adherence to delay criteria and delay optimization creates and/or increases whitespace between events in a generated schedule. The Appellant attempts to point to a different criteria of “filling the allotted framework time” in paragraph [0040] as evidence of Elzinga teaching away from increasing whitespace.  However, the specific criteria that increases or creates whitespace within the schedule is the “adherence to delays” criteria. Elzinga teaches an automated scheduling system that evaluates specific criteria such as specified delays (i.e. white space) between events in determining a “best solution” (i.e. optimized) schedule ([0002], [0010], [0046], and Fig. 1 step 110). If a specified delay criteria (i.e. whitespace) is not adhered to (i.e. lower The Examiner notes that the claim limitation states “increasing an amount of contiguous whitespace within calendar information” and does not specify how much of an increase in whitespace must occurs, where within the calendar the increase in whitespace must occur, and/or specify that a total amount of whitespace must be increased.  Therefore, Elzinga teaches increasing contiguous whitespace within a calendar when optimizing a schedule via event swapping using the “adherence to delay” criteria.  

 	The Appellant argues that there is no motivation to combine the teachings of Elzinga with the teachings of Lam or Lamons and any other conclusion regarding the combination of references rests on improper hindsight (pgs. 14-15).
Examiner’s Answer:  The Examiner respectfully disagrees.  The Examiner presented a motivation from Elzinga’s reference to combine the references of Lam, Lamons, and Elzinga to optimize scheduling (i.e. event swapping) to increase delays between events (i.e. whitespace) in order to maximize education or work productivity (Elzinga e.g. [0020]). This motivation is similar to the rationale presented in paragraph [0027] of the Appellant’s specification which states “The scheduling brain may attempt to coalesce meeting times to preserve a maximum amount of contiguous whitespace to achieve higher focus-time blocks for users (time the users can dedicate to their work, personal life, etc.) organization-wide”. 
The teachings of Lam’s automated scheduling/rescheduling of meeting based on a cost measure, Lamons’s teaching of scheduling using a machine learning algorithm, and Elzinga’s teaching of scheduling with delay criteria would be combined with the motivation of scheduling activities/meetings for a user with a purpose of increasing/maximizing education or work productivity. Lam, Lamons, and Elzinga’s inventions are directed to optimizing schedules of users. All of the claimed elements were known in the prior arts of Lam, Lamons, and Elzinga and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As per MPEP 2145, hindsight reasoning is improper unless there is a reason to combine the elements as claimed; and the problem to be solved is gleaned from the prior art, not from the applicant's specification. The motivation to combine was found in the prior art reference of Elzinga in paragraph [0020], therefore, there’s no evidence of improper hindsight.

Section C (pgs. 16-18)
The Appellant argues that independent Claim 10 is Novel and Non-Obvious over Lam, Lamons, and Elzinga. In summary, the Appellant argues that the Elzinga reference does not teach the following portions of claim 10.

Claim 10 limitation

      one or more scheduling agents configured to:
…
“in response to a user request or according to a predetermined period, automatically identify a schedule change to increase an amount of contiguous whitespace within the calendar information for one of the plurality of users, wherein the schedule change includes a re-scheduling of an existing meeting scheduled for the one of plurality of users; and 
present to the one of the plurality of users an option to accept or reject the re-scheduling of the existing meeting scheduled for the one of the plurality of users to increase the amount of contiguous whitespace with the calendar information for the one of the plurality of users.”

Examiner’s Citation from Final Office Action (pgs. 10-14)

Lam in view of Lamons and in further view of Elzinga teach in response to a user request or according to a predetermined period, automatically identify a schedule change to increase an amount of contiguous whitespace within the calendar information for one of the plurality of users, wherein the schedule change includes a re-scheduling of an existing meeting scheduled for the one of plurality of users (See claim 1f for response.)

    Lam in view of Lamons and in further view of Elzinga teach present to the one of the plurality of users an option to accept or reject the re-scheduling of the existing meeting scheduled for the one of the plurality of users to increase the amount of contiguous whitespace with the calendar information for the one of the plurality of users (Elzinga e.g. Fig. 1, Elzinga teaches an automated scheduling system that evaluates specific criteria in determining a “best solution” (i.e. optimized) schedule using iterative evaluations [0002]. The specific criteria includes adherence to relationships, adherence to delays (i.e. whitespace), etc. Acceptable solutions to scheduling problems are based on feedback given to the operator from the system so that flows can be resolved through operator input. The acceptance of a best solution can also be based on conditions established by the evaluating scheduling criteria (e.g. delays) occurs in steps 108-120, preparing a schedule occurs in step 122, and then improving/optimizing the schedule with event swapping (i.e. rescheduling) occurs in step 124. The system may repeat step 122 (i.e. prepare another schedule) after performing step 124 (i.e. event swaps/rescheduling) [0057]. The system as shown in Fig. 1 step 110, evaluates delays (i.e. whitespace) allowed by given events for optimizing the schedule [0046]. Insufficient delays (i.e. whitespace) in a schedule as evaluated in Fig. 1 step 110 and referenced in paragraph [0046] is optimized (i.e. increased) through event swapping (i.e. rescheduling of events). After the system has performed its initial iteration (i.e. initial schedule), the director (i.e. user) is given the opportunity to make adjustments by changing curriculum input or defining relationships, or both (i.e. criteria), before the system performs a reiteration (i.e. reschedule) of best solution optimization [0068]. This system enables the directors to make schedule updates at any time [0065]. The Examiner submits that through the iterative optimization process, the director (i.e. user) is presented with schedules that increases or optimizes the delay (i.e. whitespace) criteria and that the director’s adjustments or updates to a schedule or reschedule is a form of rejection.)
     The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Lam in view of Lamons to include optimized scheduling (i.e. event swapping) to increase delays between events (i.e. whitespace) and allow a user to accept or reject as taught by Elzinga in order maximize education or work productivity (Elzinga e.g. [0020]).

For the first limitation, the Examiner refers to claim 1f response, which is the same response provided in Section B that cites Elzinga’s paragraphs [0002], [0009], [0010], [0031], [0046], [0057], [0061], and Fig. 1. The second limitation, the Examiner cites to Elzinga’s paragraph [0002], [0010]-[0012], [0046], [0057], [0065], and [0068]. 

in response to a user request or according to a predetermined period, automatically identify a schedule change to increase an amount of contiguous whitespace within the calendar information for one of the plurality of users, wherein the schedule change includes re-scheduling of an existing meeting scheduled for the one of the plurality of users” (pg. 17).
  Examiner’s Answer:  The Examiner respectfully disagrees. Elzinga teaches automatically identifying a schedule change to increase an amount of contiguous whitespace within the calendar information.  As stated in section B responses, Elzinga teaches optimizing/improving a schedule through event swapping (Fig. 1 and [0057]).  An existing schedule such as in Fig. 3 can be optimized/improved based on certain criteria (e.g. adherence to delays) through event swapping (i.e. rescheduling) via Fig. 1 process. Insufficient delays (i.e. white space) in a schedule as evaluated in Fig. 1 step 110 and referenced in paragraph [0046] is optimized (i.e. increased white space) through event swapping (i.e. rescheduling of events). Event swapping can increase an amount of delay (i.e. whitespace) within a calendar, for example, when a 1 hour event scheduled on Monday is swapped/rescheduled with a 30 minute event scheduled on Tuesday. The amount of delay or contiguous whitespace is increased by 30 minutes on that Monday. The system identifies events to swap (i.e. schedule change) based on the specified criteria defined by the user. The events that are swapped are the identified changes within the schedule and the swapping of events can increase contiguous whitespace with a calendar.

present to the one of the plurality of users an option to accept or reject the re-scheduling of the existing meeting scheduled for the one of the plurality of users” as recited in claim 10. The Appellant argues that Elzinga does not disclose presenting a user with an option to accept or reject the re-scheduling of an individual meeting (pg. 17).
		Examiner’s Answer:  The Examiner respectfully disagrees. Elzinga teaches presenting a user with an option to accept or reject the re-scheduling of an event (e.g. meeting). Events include classes and shown in Fig. 3 which is considered “a meeting” between students and an instructor that is held on a particular day, time, and location. The Examiner cites to paragraphs [0065] and [0068] of Elzinga which states that “This system enables the directors to make schedule updates at any time” [0065] and “After the system has performed its initial iteration (i.e. initial schedule), the director (i.e. user) is given the opportunity to make adjustments by changing curriculum input or defining relationships, or both (i.e. criteria), before the system performs a reiteration (i.e. rescheduling) of best solution optimization” [0068]. The Examiner submits that each iteration is a re-schedule of events within the schedule and that the user is presented with a revised schedule where they have an option to “accept” (i.e. make no further changes) and “reject” (i.e. make changes/adjustments). The claim limitation does not specify a particular type of option to accept or reject the rescheduling (e.g. a button, a prompt, etc.). Therefore, Elzinga teaches that the user has an option to provide input (e.g. change/reject or no change/accept) to the suggested schedule change presented by the system.
	

	Examiner’s Answer:  The Examiner respectfully disagrees. Elzinga teaches identify a particular schedule change (i.e. event swaps) for accepting or rejecting the identified schedule change. As stated above, Elzinga teaches optimizing/improving a schedule through event swapping (Fig. 1 and [0057]). The system identifies events to swap (i.e. a schedule change) based on the specified criteria defined by the user (e.g. adherence to delays). Elzinga’s paragraph [0068] states that “After the system has performed its initial iteration (i.e. initial schedule), the director (i.e. user) is given the opportunity to make adjustments by changing curriculum input or defining relationships, or both (i.e. criteria), before the system performs a reiteration (i.e. rescheduling) of best solution optimization” [0068]. The Examiner submits that each iteration is a re-schedule of events within the schedule and that the director (i.e. user) is presented with a revised schedule where he/she has an option to “accept” (i.e. make no further changes) or “reject” (i.e. make changes/adjustments).  Therefore, Elzinga teaches that the user has an option to provide input (e.g. change/reject or no change/accept) to the suggested schedule change presented by the system.  

Section D (pgs. 18-19)
The Appellant argues that Cooper Fails to Solve the Deficiencies of Lam, Lamons, and Elzinga. In particular, even if Cooper generally relates to scheduling events, Cooper makes no mention whatsoever of re-scheduling an event for any 
      Examiner’s Answer: The Cooper reference was used to address/reject the limitations of claims 3, 4, and 18-19 and not 1 and 16. Therefore, the Examiner acknowledges that the Cooper reference does not teach the limitations of claims 1 and 16.

Section E (pg. 19)
The Appellant argues that Capek fails to solve the deficiencies of Lam, Lamons, and Elzinga. In particular, even if Capek discloses rescheduling events, Capek only discloses rescheduling events to account for event conflicts (see, e.g., Abstract) and makes no mention whatsoever of re-scheduling an event to increase an amount of contiguous whitespace within a user's calendar. Thus, Capek clearly does not and cannot solve the deficiencies of Lam, Lamons, and Elzinga described above.
Examiner’s Answer: The Capek reference was used to address the limitations of claim 7 and not claim 1. Therefore, the Examiner acknowledges that the Capek reference does teach the limitations of claims 1 and 16.


(6) Conclusion of Examiner Answer

      For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



Conferees:

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
Jerry O’Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.